433 F.2d 362
Willie WASHINGTON, Appellant,v.Harvey Earl SCHUYLER and Speakman Company, Appellees.
No. 14451.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 12, 1970.Decided Nov. 16, 1970.

Daniel Hartnett, Accomac, Va.  (C. A. Turner, Jr., Eastville, Va., and Ayres & Hartnett, Accomac, Va., on the brief), for appellant.
Robert G. Doumar, Norfolk, Va.  (William L. Dudley, Jr., Richmond, Va., and Doumar, Pincus, Anderson & Knight, Norfolk, Va., on the brief), for appellees.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit judges.
PER CURIAM:


1
The jury rendered a verdict for defendants in plaintiff's suit for damages sustained when plaintiff's vehicle collided with the rear of defendants' truck while it was either stopped on the right hand side of a three-lane highway or moving slowly to return to a position of being fully on the highway.  On appeal, plaintiff contends that the district judge's charge to the jury was erroneous, that the jury's verdict was not unanimous, and that erroneous evidentiary rulings were made during the course of trial.


2
We find it unnecessary to consider these contentions; because, as asserted by defendants, we conclude that plaintiff was contributorily negligent as a matter of law, thus barring any recovery by him under Virginia law.  See Richmond Greyhound Lines, Inc. v. Brown, 203 Va. 950, 128 S.E.2d 267 (1962); Hubbard v. Murray, 173 Va. 448, 3 S.E.2d 397 (1939).


3
Affirmed.